Case 1:20-cv-00320-JMS-DML Document 30 Filed 05/05/20 Page 1 of 2 PageID #: 139




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                              )
                                               )
 Plaintiff,                                    )
                                               )
 v.                                            )          Case No. 1:20-cv-00320-JMS-DML
                                               )
 CARMEL CLAY SCHOOLS, et al.,                  )
                                               )
 Defendants.                                   )


         MOTION FOR LEAVE TO DISMISS ONLY DEFENDANT JOHN GOELZ


         Comes now Plaintiff Gabriela Nieves, by counsel, and pursuant to Fed. R. Civ. P.

 41(a)(2) respectfully moves the Court for leave to dismiss only Defendant John Goelz from this

 matter, and in support thereof, states as follows:

         1.     Plaintiff filed her Complaint against Defendants Carmel Clay Schools, John

 Goelz, Chris Plumb, and Red Roof Inn on January 29, 2020. [Dkt. 1.]

         2.     Defendant John Goelz filed his Answer on March 20, 2020. [Dkt. 15.]

         3.     After reviewing Defendant John Goelz’s Answer and considering the same,

 Plaintiff believes that her resources, as well as those of the Court, would be better spent focusing

 on the remaining defendants, Carmel Clay Schools, Chris Plumb, and Red Roof Inn.

         4.     Neither Defendant John Goelz nor Defendant Chris Plumb objects to the

 dismissal, without prejudice, of John Goelz. As of the filing of this Motion, Defendant Carmel

 Clay Schools has not responded to an inquiry into its position on the matter, and Plaintiff is

 experiencing difficulty in contacting Defendant Red Roof Inn (which difficulties will be the

 subject of a separate motion).



                                                      1
Case 1:20-cv-00320-JMS-DML Document 30 Filed 05/05/20 Page 2 of 2 PageID #: 140




        5.       Plaintiff originally named John Goelz as a Defendant in this matter in good faith,

 and her Motion for Leave to Dismiss him has been contemplated, and filed, in the same spirit.

 This Motion is not being filed for the purpose of prejudice or delay.

        WHEREFORE Plaintiff Gabriela Nieves prays that the Court will grant her leave to

 dismiss only Defendant John Goelz, without prejudice, and for all other relief just and proper in

 the premises.

                                               Respectfully submitted,

                                               s/ Jessica A. Wegg
                                               Jessica A. Wegg, No. 28693-49
                                               Jonathan Little, No. 27421-49
                                               SAEED & LITTLE, LLP
                                               #189 – 133 West Market Street
                                               Indianapolis, IN 46204
                                               (317) 721-9214
                                               jessica@sllawfirm.com
                                               jon@sllawfirm.com

                                   CERTIFICATE OF SERVICE

        I certify that the foregoing paper or pleading was filed with the Court on May 5, 2020

 using the CM/ECF System. Service will be made on all registered counsel of record by operation

 of the same.

                                               s/ Jessica Wegg
                                               Jessica Wegg




                                                  2
